Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The applicant has argued against the restriction requirement of species, filed on 6/7/22, and the examiner has withdrawn the restriction requirement. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0033236 Triantafillou et al.
2.	Referring to claim 1, Triantafillou et al. teaches an apparatus, comprising: a system-on-a-chip integrated circuit included in a first layer of a system package, (Figure 2 #114 & 140 and Paragraphs 0019-0020), including a first plurality of conductive paths, (Paragraphs 0019-0021, 0024, 0028, 0031, and 0035); a voltage regulator integrated circuit, (Figure 2 #122 & 142 and Paragraphs 0019-0020), included in a second layer of the system package, (Figure 2 #114 & 140 and Paragraphs 0019-0020), wherein the voltage regulator integrated circuit, (Figure 2 #122 & 142 and Paragraphs 0019-0020), is coupled to the system-on-a-chip integrated circuit using a first subset of the first plurality of conductive paths, (Paragraphs 0019-0021, 0024, 0028, 0031, and 0035); a plurality of passive element integrated circuits, (Figure 2 #130 & 134 and Paragraphs 0019-0020) included in the second layer of the system package, wherein a given passive element integrated circuit of the plurality of passive element integrated circuits, (Figure 2 #130 & 134 and Paragraphs 0019-0020), is coupled to the voltage regulator integrated circuit, (Figure 2 #122 & 142 and Paragraphs 0019-0020), using a second subset of the first plurality of conductive paths, (Paragraphs 0019-0021, 0024, 0028, 0031, and 0035); and an interconnect region included in a third layer of the system package, wherein the interconnect region includes a second plurality of conductive paths, (Figure 1a #152), and is coupled to a first plurality of solder balls, (Paragraphs 0022-0023).
3.	Referring to claim 2, Triantafillou et al. teaches an apparatus of claim 1, further comprising a memory integrated circuit, (Figure 2 #210 & 211 & Paragraph 0030), coupled to the system package using a second plurality of solder balls, (Paragraphs 0022-0023).
4. 	Referring to claim 3, Triantafillou et al. teaches an apparatus of claim 2, wherein a given solder ball, (Paragraphs 0022-0023), of the second plurality of solder balls, (Paragraphs 0022-0023), is coupled to the interconnect region using a third subset of the first plurality of conductive paths, (Paragraphs 0019-0021, 0024, 0028, 0031, and 0035).
5. 	Referring to claim 4, Triantafillou et al. teaches an apparatus of claim 1, wherein a terminal of the voltage regulator integrated circuit, (Figure 2 #122 & 142 and Paragraphs 0019-0020), is coupled to a given solder ball of the first plurality of solder balls, (Paragraphs 0022-0023), using the second plurality of conductive paths, (Paragraphs 0019-0021, 0024, 0028, 0031, and 0035).
6. 	Referring to claim 6, Triantafillou et al. teaches an apparatus of claim 1, wherein the plurality of passive element integrated circuits includes a first passive element integrated circuit that includes a plurality of inductors, (Figure 2 #122 & 142 and Paragraphs 0019-0020), and a second passive element integrated circuit that includes a plurality of capacitors, (Figure 2 #122 & 142 and Paragraphs 0019-0021, 0031, and 0037).
7. 	Referring to claim 7, Triantafillou et al. teaches a method, comprising: receiving a voltage regulator die, (Figure 2 #122 & 142 and Paragraphs 0019-0020), wherein a particular regulator die of the plurality of voltage regulator dies, (Figure 2 #130 & 134 and Paragraphs 0019-0020), includes an interconnect region, wherein the interconnect region includes a plurality of conductive paths, wherein a particular conductive path of the plurality of conductive paths includes a plurality of wires fabricated on a plurality of conductive layers, (Paragraphs 0019-0021, 0024, 0028, 0031, and 0035); receiving a passive circuit element die, (Figure 2 #130 & 134 and Paragraphs 0019-0020); and assembling a module, (Figure 2 #114 & 140 and Paragraphs 0019-0020), using at least one voltage regulator die of the plurality of voltage regulator dies, (Figure 2 #122 & 142 and Paragraphs 0019-0020), and at least one passive circuit element die of the plurality of passive circuit element dies, (Figure 2 #130 & 134 and Paragraphs 0019-0020), but is silent and not limited to receiving a first silicon wafer that includes a plurality of voltage regulator dies; receiving a second silicon wafer that includes a plurality of passive circuit element dies.
The claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains to make a plurality of voltage regulator dies and a plurality of passive circuit
element dies, select one of each device to place into a package to make a single device, and then
repeat the same procedure to make a plurality of devices resulting in a reduced cost of
manufacturing a device and increased profitability by having more than one device to sell, and
also since it has been held that mere duplication of the essential working parts of a device
involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
8. 	Referring to claim 8, Triantafillou et al. teaches a method of claim 7, further comprising: a integrated circuit die; and assembling a system package using the module and at least one integrated circuit die, (Figure 2 #210 & 211 & Paragraph 0030), but is silent and not limited to receiving a first silicon wafer that includes a plurality of voltage regulator dies; receiving a third silicon wafer that includes a plurality of integrated circuit dies.
The claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains to make a plurality of integrated circuit dies, select one of each device to place into a package to make a single device, and then repeat the same procedure to make a plurality of devices resulting in a reduced cost of manufacturing a device and increased profitability by having more than one device to sell, and also since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
9. 	Referring to claim 10, Triantafillou et al. teaches a method of claim 7, wherein the at least one voltage regulator die, (Figure 2 #122 & 142 and Paragraphs 0019-0021), includes a plurality of terminals, (Paragraphs 0024, 0028, 0031, and 0035), wherein the at least one passive circuit element die includes one or more passive circuit elements, (Figure 2 #114 & 140 and Paragraphs 0019-0021), and wherein a first subset of the plurality of terminals, (Paragraphs 0024, 0028, 0031, and 0035), is coupled to respective terminals of a given passive circuit element, (Figure 2 #114 & 140 and Paragraphs 0019-0021), of the one or more passive circuit elements via a first subset of the plurality of conductive paths, (Paragraphs 0024, 0028, 0031, and 0035).
10. 	Referring to claim 11, Triantafillou et al. teaches a method of claim 10, wherein the plurality of terminals is coupled to corresponding solder balls of a plurality of solder balls via corresponding conductive paths of a second subset of the plurality of conductive paths, (Paragraphs 0022-0023).
11. 	Referring to claim 12, Triantafillou et al. teaches a method of claim 7, wherein the at least one passive circuit element die includes at least one inductor and at least one capacitor, (Figure 2 #122 & 142 and Paragraphs 0019-0021, 0031, and 0037).
12. 	Referring to claim 13, Triantafillou et al. teaches a method of claim 7, wherein the at least one voltage regulator die includes a plurality of through silicon vias, (Paragraphs 0022-0023).
13. 	Referring to claim 14, Triantafillou et al. teaches an apparatus, comprising: a first interconnect region coupled to a plurality of solder balls, (Paragraphs 0019-0023, 0024, 0028, 0031, and 0035); a voltage regulator integrated circuit, (Figure 2 #122 & 142 and Paragraphs 0019-0021), coupled to a substrate that is coupled to the first interconnect region; a second interconnect region including a first plurality of conductive paths, (Paragraphs 0019-0021, 0024, 0028, 0031, and 0035); and a system-on-a-chip coupled to the second interconnect region, wherein the system-on-a- chip includes a first terminal coupled to a given solder ball, (Paragraphs 0022-0023), of the plurality of solder balls using the first plurality of conductive paths, (Paragraphs 0019-0021, 0024, 0028, 0031, and 0035).
14. 	Referring to claim 15, Triantafillou et al. teaches an apparatus of claim 14, wherein the substrate includes a plurality of vias, (Paragraphs 0022-0023), and wherein the first terminal is coupled to the given solder ball using the first plurality of conductive paths and a given via of the plurality of vias, (Paragraphs 0022-0023).
15. 	Referring to claim 17, Triantafillou et al. teaches an apparatus of claim 14, further comprising a plurality of passive circuit elements coupled to the substrate, wherein a given passive circuit element, (Figure 2 #130 & 134 and Paragraphs 0019-0020), is coupled to the voltage regulator integrated circuit, (Figure 2 #122 & 142 and Paragraphs 0019-0021), using the first plurality of conductive paths, (Paragraphs 0019-0021, 0024, 0028, 0031, and 0035).
16.	Referring to claim 18, Triantafillou et al. teaches an apparatus of claim 17, wherein the plurality of passive circuit elements, (Figure 2 #130 & 134 and Paragraphs 0019-0020), includes at least one inductor and at least one capacitor, (Figure 2 #122 & 142 and Paragraphs 0019-0021, 0031, and 0037).
17.	Referring to claim 19, Triantafillou et al. teaches an apparatus of claim 14, wherein the first interconnect region includes a second plurality of conductive paths, (Paragraphs 0019-0021, 0024, 0028, 0031, and 0035), and wherein a terminal of the voltage regulator integrated circuit, (Figure 2 #122 & 142 and Paragraphs 0019-0021), is coupled to a particular solder ball, (Paragraphs 0022-0023), of the plurality of solder balls using the second plurality of conductive paths, (Paragraphs 0019-0021, 0024, 0028, 0031, and 0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0033236 Triantafillou et al. in view of U.S. Patent No. 6,943,044 Ting et al.
18. 	Referring to claim 9, teaches a method of claim 8, but is silent with respect to further comprising performing a final test procedure using the system package.
Ting et al. teaches testing dies on wafers, testing for failed dies, and final package testing,
(Col. 1 Lines 29-41 and Col. 5 Lines 9-11). The claimed invention as a whole would have been
obvious before the effective filing date of the claimed invention to a person having ordinary skill
in the art to which the claimed invention pertains to combine the teachings of “Ting et al.” with
“Triantafillou et al.” because testing dies on wafers, testing for failed dies, and final package
testing allows for increase end-user product reliability, increased industry shares, and provide
useful data for adjusting the manufacturing processes to further increase the product reliability.
regulator integrated circuit is coupled to a particular solder ball of the plurality of solder balls using the second plurality of conductive paths.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
19.	Claims 5, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
20.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with an apparatus of claim 1, wherein the voltage regulator integrated circuit includes an output terminal and is configured to generate a regulated power supply voltage on the output terminal, and wherein the output terminal is coupled to an input terminal of the system-on-a-chip integrated circuit using the first subset of the first plurality of conductive paths; an apparatus of claim 14, wherein the voltage regulator integrated circuit includes an output terminal, wherein the voltage regulator integrated circuit is configured to generate a power supply voltage on the output terminal, and wherein the output terminal is coupled to a second terminal of the system-on-a-chip using the first plurality of conductive paths; and/or an apparatus of claim 14, wherein the voltage regulator integrated circuit includes a control circuit, a comparison circuit, and a reference generator circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/25/22